 



Exhibit 10.32
AMENDMENT NO. 6
TO THE
BEARINGPOINT, INC. 401(k) PLAN
          WHEREAS, BearingPoint, Inc. (the “Corporation”) sponsors and maintains
the BearingPoint, Inc. 401(k) Plan (the “Plan”); and
          WHEREAS, pursuant to its authority under Section 16.1 of the Plan, the
Corporation is amending the Plan to reflect provisions of the final Treasury
regulations under Internal Revenue Code sections 401(k) and 401(m), and to make
certain other clarifying changes to the Plan.
          NOW, THEREFORE, the Plan is hereby amended as follows, effective
January 1, 2006, except as otherwise provided herein.
          1. The second sentence of Section 6.1(b), Distribution of Excess
Salary Reduction Contributions, is amended to read as follows (revisions are
underlined):
    The amount of any income or loss allocable to such excess deferrals,
including income or loss attributable to the gap period (as defined in
Regulations), shall be determined pursuant to applicable Regulations.
          2. Section 9.1(b), Hardship Withdrawals, is amended to read as follows
(revisions are underlined):
    (b) Hardship Withdrawals. A Participant who is an Employee may withdraw as
of any Valuation Date all or a portion of the balance of his Salary Reduction
Account only if the Participant has incurred a financial hardship. For purposes
of this Section, a distribution is made on account of a hardship only if the
distribution is both made on account of an immediate and heavy financial need of
the Participant and is necessary to satisfy the need. The determination of the
existence of financial hardship and the amount required to be distributed to
satisfy the need created by the hardship will be made by the Committee or the
Committee’s delegate in a uniform and nondiscriminatory manner according to the
following rules:
    (1) A financial hardship shall be deemed to exist if the Participant
certifies to the Committee or the Committee’s delegate that the financial need
is on account of:
    (A) expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);
    (B) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 



--------------------------------------------------------------------------------



 



    (C) payment of tuition, room and board expenses, and related educational
fees for up to the next 12 months of post-secondary education for the
Participant, the Participant’s spouse, the Participant’s children, or any
dependents of the Participant (as defined in section 152 of the Code, and, for
taxable years beginning on or after January 1, 2005, without regard to section
152(b)(1), (b)(2) and (d)(1)(B) of the Code);
    (D) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;
    (E) payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in section 152 of the Code,
and, for taxable years beginning on or after January 1, 2005, without regard to
section 152(d)(1)(B) of the Code), effective for Hardship Withdrawals made on or
after January 1, 2007;
    (F) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income), effective for Hardship Withdrawals made on or after January 1,
2007; or
    (G) any other event or circumstance which is deemed an immediate and heavy
financial hardship by the Commissioner of Internal Revenue.
    (2) A distribution shall be treated as necessary to satisfy an immediate and
heavy financial need of a Participant only to the extent the amount of the
distribution is not in excess of the amount required to satisfy the financial
need. For this purpose, the amount required to satisfy the financial need may
include any amounts necessary to pay any federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution.
    (3) A distribution is deemed necessary to satisfy an immediate and heavy
financial need of the Participant if (i) the Participant has obtained all other
currently available distributions (including distribution of ESOP dividends
under section 404(k) of the Code, but not hardship distributions) and nontaxable
(at the time of the loan) loans, under the Plan and all other plans maintained
by the Employer, and (ii) the Participant is prohibited, as described below,
from making elective contributions and employee contributions to the Plan and
all other plans maintained by the Employer for at least six (6) months after
receipt of the hardship distribution.
    (4) The Participant’s elective deferrals and contributions under this Plan,
and employee contributions under all other plans maintained by the Employer will
be suspended for six (6) months after receipt of the hardship

2



--------------------------------------------------------------------------------



 



withdrawal. Other plans maintained by the Employer means all qualified and
nonqualified plans of deferred compensation maintained by the Employer,
including a cash or deferred arrangement that is part of a cafeteria plan within
the meaning of section 125 of the Code, and stock option, stock purchase, or
similar plans maintained by the Employer, however, it does not include the
mandatory employee contribution portion of a defined benefit plan or a health or
welfare benefit plan (including one that is part of a cafeteria plan).
    (5) Notwithstanding anything to the contrary, earnings credited to a
Participant’s Salary Reduction Account attributable to periods after 1988 shall
not be available for withdrawal pursuant to this subsection. Furthermore, the
amount available for withdrawal pursuant to this subsection shall be reduced by
the amount of any loan outstanding made pursuant to Section 9.2, and no
withdrawal pursuant to this subsection shall be permitted to the extent that
such withdrawal would cause the aggregate amount of such loan outstanding to
exceed the limits described in Section 9.2.
    (6) Notwithstanding anything herein to the contrary, hardship distributions
may be made for a need arising from Hurricane Katrina, to a Participant
(i) whose principal residence on August 29, 2005, was located in one of the
counties or parishes in Louisiana, Mississippi or Alabama that were designated
as disaster areas eligible for “Individual Assistance” by the Federal Emergency
Management Agency because of the devastation caused by Hurricane Katrina,
(ii) whose place of employment was located in one of these counties or parishes
on such date, or (iii) whose lineal ascendant or descendant, dependent or spouse
had a principal residence or place of employment in one of these counties or
parishes on such date. The Committee or the Committee’s delegate may rely upon
representations from the Participant as to the need for and amount of a hardship
distribution, unless the Committee or its delegate has actual knowledge to the
contrary, and such distribution is treated as a hardship distribution for all
purposes under the Code and Regulations. The foregoing applies to any hardship
of the Participant, not just the types enumerated above, and the
post-distribution contribution restriction in (4) above will not apply. The
hardship distributions must be made on or after August 29, 2005, and no later
than March 31, 2006. The foregoing will be implemented in accordance with IRS
Announcement 2005-70.

3



--------------------------------------------------------------------------------



 



          3. A new second sentence is added to Section 10.4, Leased Employees,
as follows:
    Notwithstanding the foregoing, an Employee’s change in status from an
Employee to a “leased employee” is not a severance from employment that would
permit a distribution of the Participant’s Account.
          4. The last sentence of Section 10.5(c), under Reemployment of
Veterans, is amended to read as follows (revisions are underlined):
    The Plan shall not take into account the make up deferrals or make up
matching contributions for purposes of the nondiscrimination rules of Section
6.3 of the Plan (relating to sections 401(k)(3) and 401(m) of the Code for any
Plan Year.
          IN WITNESS WHEREOF, this Amendment has been executed on behalf of the
Corporation by the undersigned duly authorized member of the Corporation.
           

            BEARINGPOINT, INC.
    Date: 12/27/2006  By:   /s/ Sean Huurman         Its: Managing Director,
Global Human Resource & 401K Committee Chair     

4